United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-3672
                                ___________

Christopher Hintz,                     *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       * Appeal from the United States
JP Morgan Chase Bank, National         * District Court for the
Association; Bank of America;          * District of Minnesota.
Washington Mutual Asset Acceptance *
Corp.; WAMU Mortgage Pass-Through * [UNPUBLISHED]
Certificate Series 2007-OA3 Trust;     *
Certificate Holders of WAMU            *
Mortgage Pass-Through Certificate      *
Series 2007-OA3,                       *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: June 3, 2011
                             Filed: June 8, 2011
                              ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.
      Christopher Hintz appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his action raising claims under the Truth in Lending Act, the
Real Estate Settlement Procedures Act, and state law. Upon de novo review, we find
no basis for reversal. See Detroit Gen. Ret. Sys. v. Medtronic, Inc., 621 F.3d 800,
804-05 (8th Cir. 2010) (standard of review). Accordingly, the judgment is affirmed.
See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.

                                         -2-